Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 1 of 21 PageID #: 237




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 LEJ MANAGEMENT, LLC,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )    Case No. 1:19-cv-02662-TWP-TAB
                                                      )
 MORRIS INVEST, LLC, and                              )
 CLAYTON MORRIS,                                      )
                                                      )
                               Defendants.            )

               ENTRY ON DEFENDANTS' PARTIAL MOTION TO DISMISS

        This matter is before the Court on a Partial Motion to Dismiss filed by Defendants Morris

 Invest, LLC ("Morris Invest") and Clayton Morris ("Morris") (collectively, the "Defendants")

 pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b). (Filing No. 15.) The Plaintiff LEJ

 Management, LLC ("LEJ Management") initiated this action by filing a Complaint alleging six

 Counts: (1) Breach of Contract, (2) Promissory Estoppel, (3) Fraud/Deception, (4) Conversion, (5)

 Negligence, and (6) Violation of the Indiana Deceptive Consumer Sales Act. (Filing No. 1.)

 Defendants seek dismissal of a portion of Count 1 and dismissal of the five other Counts on a

 variety of different grounds. For the following reasons, Defendants' Partial Motion to Dismiss is

 granted in part and denied in part.

                                        I.   BACKGROUND

        The following facts are not necessarily objectively true, but as required when reviewing a

 motion to dismiss, the Court accepts as true all factual allegations in the complaint and draws all

 inferences in favor of LEJ Management as the non-movant. See Bielanski v. County of Kane, 550

 F.3d 632, 633 (7th Cir. 2008). LEJ Management alleges the following facts in its Complaint.

 (Filing No. 1.)
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 2 of 21 PageID #: 238




        LEJ Management purchased a real estate investment property from the Defendants through

 what appears to be a Ponzi scheme operated by the Defendants. Id. at 1-2. LEJ Management is a

 company registered in Georgia, and the property at issue is located in Marion County, Indianapolis,

 Indiana. Id. An individual named Edwin Reina is the only member of LEJ Management. Id. LEJ

 Management contends that is purchased real estate investment property from Defendants

        Morris is a self-described real estate investor, host of the Investing in Real Estate podcast,

 and a former co-host on the Fox & Friends Weekend show. Id. He is a co-founder and owner of

 Morris Invest. Id. Morris claims to have started Morris Invest to help individuals attain financial

 freedom and grow their personal wealth through passive income. Id. He resides in and is a citizen

 of New Jersey. Id. Morris Invest has been so dominated by Morris and Morris Invest's separate

 identity so ignored that Morris Invest primarily transacts Morris' business instead of its own and

 can be called Morris' alter ego. Id. at 3.

        Morris Invest is a Delaware limited-liability company which purports to help investors buy

 and renovate investment properties. Id. The company promises to fill those investment properties

 with paying tenants, thereby providing its investors with a "turnkey" rental property. Id. The

 members of Morris Invest are two revocable trusts: the Clayton Morris Revocable Trust and the

 Natali Morris Revocable Trust. Id. The beneficiaries of the trusts are Clayton Morris, his wife

 Natali Morris, and their children. Id. The trustees of both trusts are Clayton and Natali Morris. Id.

        Morris Invest lures potential investors by advertising its program through blogs, YouTube

 videos, and a podcast. Id. at 4. It claims to have a three-step wealth building plan. First,

 prospective investors schedule a consultation with Morris Invest, and Morris Invest has a thirty-

 minute telephone call with the prospective investor to learn about his or her investment goals. Id.

 Second, the prospective investor selects a property offered by Morris Invest. Id. And third, Morris



                                                  2
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 3 of 21 PageID #: 239




 Invest handles the property identification and renovation, finds and secures tenants, and sells the

 investor the property in habitable condition, and all the investor needs to do is collect the rent

 checks. Id. at 4-5.

        But those claims are not accurate. It turns out that Morris Invest and Morris are only

 marketers. Id. at 5. They use affiliates to identify, sell, renovate, locate tenants for, and manage

 the rental properties they convince investors to buy. Id. Defendants hid the fact that another

 company would handle the renovation and installation of tenants from LEJ Management when

 discussing the investment. Id. LEJ Management believed it was dealing only with the Defendants.

 Id. In Indiana, Defendants engaged Indy Jax Wealth Holdings, LLC, Indy Jax Properties, LLC

 (collectively, "Indy Jax"), and Oceanpointe Investments Limited ("Oceanpointe") to handle

 identification, sale, renovation, tenant location, and property management of the rental property.

 Id. Defendants now say their deals with Indy Jax and Oceanpointe were arms-length transactions,

 but when discussing the investment Morris told LEJ Management that Morris Invest owned

 Oceanpointe. Id. at 5-6.

        Morris persuaded hundreds of investors to purchase rental properties in Marion County

 during 2017 and 2018. Id. at 6. Defendants did not evaluate whether their investors were

 sophisticated, accredited, or otherwise had any particular financial acumen or experience in real

 estate investing. Id. Instead, they appear to have targeted inexperienced investors, many of whom

 ultimately lost large proportions of their savings or retirement funds in the scheme. Id.

        In service of their arrangement with Morris Invest, Oceanpointe and Indy Jax purchased

 hundreds of homes in the Indianapolis area. Id. Many were purchased at tax sales.                Id.

 Unbeknownst to LEJ Management, Defendants matched their clients with Oceanpointe's




                                                  3
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 4 of 21 PageID #: 240




 properties and then Oceanpointe profited from the sale and was tasked with renovating, renting,

 and managing the properties. Id.

        On April 10, 2018, LEJ Management purchased a duplex from and through the Defendants

 to be used as rental properties for the purpose of generating "passive" rental income. Id. at 7, 9. It

 paid $60,500.00 for the property, which it was told included renovation costs. Id. at 9. LEJ

 Management was told that Morris Invest would renovate the property using the purchase funds

 LEJ Management provided. Id. at 7. LEJ Management was told that the Defendants would find,

 screen, and secure tenants for the duplex. Id. The Defendants represented that, for the money

 invested, LEJ Management would receive a "turnkey" rental property, complete with paying tenant

 and property management services. Id.

        LEJ Management has not received any rent checks related to the property. Id. It eventually

 learned that the property had not been renovated. Id. It also learned that the property was not

 being rented by tenants and was sitting vacant. Id. Eventually, LEJ Management learned that

 Oceanpointe and another unspecified company had been tasked with renovating and managing the

 property and securing tenants. Id.

        Defendants sold LEJ Management a "passive income" program that Defendants knew was

 not what it was portrayed to be—a means for LEJ Management to invest in "turnkey" rental

 properties generating immediate income. Id. at 8. Defendants intentionally and materially

 misrepresented the nature of the program they offered and the nature of the investment products

 they sold. Id. Defendants knew, at the time they made these misrepresentations, that their program

 did not provide the features it advertised. Id. Defendants have been operating a Ponzi scheme,

 using the purchase funds paid by new investors to send fabricated rent checks to earlier investors.

 Id. LEJ Management did not have any role in selecting or analyzing the duplex it purchased and



                                                   4
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 5 of 21 PageID #: 241




 now it owes thousands of dollars for renovation work, code violations, and tax liens. Id. It also

 paid over $60,000.00 for a property it now views as worthless. Id.

        On June 28, 2019, LEJ Management filed the instant Complaint. (Filing No. 1.) It seeks

 damages of $181,500.00 plus lost rental income on these six counts: (1) Breach of Contract, (2)

 Promissory Estoppel, (3) Fraud/Deception, (4) Conversion, (5) Negligence, and (6) Violation of

 the Indiana Deceptive Consumer Sales Act. (Filing No. 1.) Defendants have moved to dismiss all

 but portions of Count 1 of LEJ Management's Complaint. (Filing No. 15.) After outlining the

 relevant legal standards, the Court will address each count separately.

                                  II.     LEGAL STANDARDS

 A.     Dismissal Under Fed. R. Civ. P. 12(b)(6)

        Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

 that has failed to "state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). When

 deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations

 in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

 However, courts "are not obliged to accept as true legal conclusions or unsupported conclusions

 of fact." Hickey v. O'Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

        The complaint must contain a "short and plain statement of the claim showing that the

 pleader is entitled to relief." Fed. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

 States Supreme Court explained that the complaint must allege facts that are "enough to raise a

 right to relief above the speculative level." 550 U.S. 544, 555 (2007). Although "detailed factual

 allegations" are not required, mere "labels," "conclusions," or "formulaic recitation[s] of the

 elements of a cause of action" are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. or Trs.,

 581 F.3d 599, 603 (7th Cir. 2009) ("it is not enough to give a threadbare recitation of the elements



                                                  5
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 6 of 21 PageID #: 242




 of a claim without factual support"). The allegations must "give the defendant fair notice of what

 the … claim is and the grounds upon which it rests." Twombly, 550 U.S. at 555. Stated differently,

 the complaint must include "enough facts to state a claim to relief that is plausible on its face."

 Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citations and quotation marks omitted).

 To be facially plausible, the complaint must allow "the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (citing Twombly, 550 U.S. at 556).

 B.     Dismissal Under Fed. R. Civ. P. 9(b)

        Federal Rule of Civil Procedure 9(b) states, "In alleging fraud or mistake, a party must state

 with particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and

 other conditions of a person's mind may be alleged generally." If a claim rests on deceptive

 conduct, the complaint must meet Rule 9(b)'s heightened pleading standard. The Seventh Circuit

 has interpreted this particular requirement to mean that the complaint must identify the "who, what,

 when, where, and how" of the alleged fraud. Benson v. Fannie May Confections Brands, Inc., 944

 F.3d 639, 646 (7th Cir. 2019) (citing Vanzant v. Hill's Pet Nutrition, Inc., 934 F.3d 730, 736 (7th

 Cir. 2019)).

                                       III.    DISCUSSION

 A.     Count 1 - Breach of Contract

        To recover for a breach of contract under Indiana law, "a plaintiff must prove that: (1) a

 contract existed, (2) the defendant breached the contract, and (3) the plaintiff suffered damage as

 a result of the defendant's breach." Collins v. McKinney, 871 N.E.2d 363, 370 (Ind. Ct. App. 2007)

 (citing Breeding v. Kyle's. Inc., 831 N.E.2d 188, 191 (Ind. Ct. App. 2005)). LEJ Management

 attached to its Complaint a five-page purchase agreement signed by Edwin Reina and Morris.


                                                  6
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 7 of 21 PageID #: 243




 (Filing No. 1-1.) The Complaint alleges that LEJ Management entered into this agreement with

 Defendants and that "Defendants breached the Agreement with Plaintiff by accepting the funds

 from Plaintiff intended to purchase and rehabilitate the property, then failing to rehabilitate the

 property." (Filing No. 1 at 10.) The Complaint also alleges that Defendants breached the agreement

 by "failing to identify, screen, and secure tenants for the Rental Property" and "failing to fulfill

 their property management obligations". Id. "As a result of Defendants' breach of contract,

 Plaintiff suffered damages." Id.

        Defendants ask for partial dismissal of this count for two reasons. First, they argue that the

 purchase agreement contradicts two of the three alleged bases for LEJ Management's breach of

 contract claim because it contains no tenant-related or property management obligations. Second,

 Defendants argue Morris Invest is neither a party nor a signatory to the agreement, and thus Count

 1 should be dismissed as to Morris Invest. (Filing No. 16 at 6-8.) Therefore, according to the

 Defendants, the only portion of this count that survives their Motion to Dismiss is the claim based

 on failure to renovate the property leveled against Morris.

        The Court is only concerned with Defendants' second argument. Whether the purchase

 agreement supports all three rationales for LEJ Management's breach of contract claim or only one

 is irrelevant—both parties agree that the Complaint articulates at least one valid rationale

 supporting the claim. The extent of the breach—whether Defendants were responsible for tenant-

 related and property management services as well as renovation services—will only matter to the

 issue of damages if there is ultimately a finding of liability.

        But the question of whether LEJ Management has stated a claim for breach of contract

 against Morris Invest is appropriate for resolution on the Motion to Dismiss. Defendants argue

 that Morris Invest is not a party or a signatory to the purchase agreement and cite Indiana law



                                                    7
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 8 of 21 PageID #: 244




 holding that a person generally cannot breach a contract to which he was not a party. (Filing No.

 16 at 8.) LEJ Management responds that it pleaded facts supporting an inference that Morris'

 signature on the agreement was permitted or ratified by Morris Invest and that Morris Invest

 accepted the benefits of the contract. (Filing No. 23 at 11.) It specifically points to passages from

 the Complaint indicating Morris was one of the two principals of Morris Invest and that the

 company and the man were virtually indistinct from each other such that Morris Invest was Morris'

 "alter ego." (Filing No. 1 at 2-3.) LEJ Management does not cite any caselaw supporting its

 argument.

        The Court agrees with LEJ Management. "Normally the parties to a contract can be

 identified as a matter of law by the very terms of the contract, as long as there is no ambiguity."

 Implement Serv., Inc. v. Tecumseh Prods. Co., 726 F.Supp. 1171, 1182 (S.D. Ind. 1989) (citing

 Sunman-Dearborn Cmty. Sch. Corp. v. Kral-Zepf-Freitag & Assocs., 338 N.E.2d 707, 709 (Ind.

 Ct. App. 1975)). "Generally, only a party to the contract can be held liable for its breach because

 contractual obligations are personal in nature." Rodriguez v. Tech Credit Union Corp., 824 N.E.2d

 442, 447 (Ind. Ct. App. 2005). Nevertheless, liability for breach of contract can attach to a

 principal if it has ratified the contract made by its agent. "Ratification is a question of fact and is

 defined as adoption of that which was done for and in the name of another without authority."

 Dominion Invs. V. Yasechko, 767 F.Supp. 1460, 1469 (N.D. Ind. 1991) (citing Beneficial Mortg.

 Co. v. Powers, 550 N.E.2d 793, 796 (Ind. App. 1990)). A ratification does not occur unless it

 appears that act was performed for and on behalf of another, and not on account of the actor

 himself. Id. (citations omitted). A principal can ratify an agent's unauthorized acts through silence

 and acceptance of the benefits attaching to such acts. Id. (citing Wright v. State, 363 N.E.2d 1221

 (Ind. 1977)).



                                                   8
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 9 of 21 PageID #: 245




        Three allegations in the Complaint convince the Court that Morris Invest ratified the

 purchase agreement. First, the Complaint alleges Morris Invest is owned entirely by Morris and

 his family. (Filing No. 1 at 3.) A stake in the principal company is evidence of ratification. See

 Yasechko, 767 F.Supp. at 1468 (finding ratification where signer owned a 90% share of a company

 that had mutual interests as the principal company).

        Second, the allegations in the Complaint show significant ties between Morris and Morris

 Invest beyond ownership. The Complaint states that "Morris Invest has been so dominated by Mr.

 Morris and Morris Invest's separate entity so ignored that Morris Invest primarily transacts Mr.

 Morris's business instead of its own and can be called Mr. Morris's alter ego." (Filing No. 1 at 3.)

 The Complaint shows that the email address LEJ Management corresponded with while sorting

 out the details of the agreement was "clayton@morrisinvest.com." Id. at 6. And LEJ Management

 was initially contacted not by Morris, but by "a representative of Defendant" named James

 Federico. Id. at 9. These allegations support an inference of ratification.

        And third, the Complaint alleges that Morris Invest benefitted from the purchase

 agreement. The Complaint claims that LEJ Management "was told by Defendants that Morris

 Invest would handle everything pertaining to the Rental Property." Id. at 5. It also states that both

 Defendants received money from the arrangement—"Defendants breached the Agreement with

 Plaintiff by accepting funds from Plaintiff intended to purchase and rehabilitate the property, then

 failing to rehabilitate the property." Id. at 10. These allegations that Morris Invest accepted the

 benefits of the purchase agreement allow an inference of ratification.

        Because the Complaint alleges that Morris Invest ratified the purchase agreement, the

 Court will not dismiss the breach of contract claim against Morris Invest. The Court denies

 Defendants' Motion to Dismiss as to Count 1.



                                                  9
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 10 of 21 PageID #: 246




  B.     Counts 2 and 3 – Promissory Estoppel and Fraud/Deception

         The Court addresses Count 2: Promissory Estoppel, and Count 3: Fraud/Deception,

  together because Defendants' Motion to Dismiss levels overlapping attacks on each claim.

  Defendants urge the Court to dismiss both counts for two reasons, (1) neither count is pleaded with

  the specificity required by Fed. R. Civ. P. 9(b), and (2) both counts are duplicative of LEJ

  Management's breach of contract claim because they do not allege a distinct injury. (Filing No.

  16 at 8-17.) Defendants make one additional argument in opposition to LEJ Management's Fraud

  claim—that it must be dismissed because the allegations of misrepresentations relate to future

  conduct, not past or existing facts. Id. at 14-16.

         1.      Rule 9(b) Compliance

         Counts 2 and 3 of LEJ Management's Complaint rest on allegations of deceptive conduct,

  and therefore must meet Rule 9(b)'s heightened pleading standard. The Seventh Circuit has

  interpreted Rule 9(b) to mean that the complaint must identify the "who, what, when, where, and

  how" of the alleged fraud. Benson, 944 F.3d at 646. Defendants argue that LEJ Management's

  promissory estoppel and fraud claims are not pled with sufficient particularity to satisfy Rule 9(b).

         As to the promissory estoppel claim, Defendants argue that LEJ Management "has pleaded

  only threadbare legal conclusions and conclusory allegations merely attempting to recite some of

  the legal elements of the cause of action." (Filing No. 16 at 10.) With regard to the fraud claim,

  Defendants argue that "the pleaded allegations fail to adequately allege the elements of fraud, or

  identify the who, what, when, where and how of any alleged misrepresentations" and that LEJ

  Management's "conclusory allegations and vague narratives lack substance." Id. at 13.

  Specifically, Defendants claim that the Complaint does not adequately allege "who made any




                                                   10
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 11 of 21 PageID #: 247




  statement," "when any statement was made," where or how a statement was made," "or how any

  statement was false." Id. at 14.

         The Court disagrees. The Complaint alleges that James Federico, a representative of

  Defendants, made misrepresentations to LEJ Management. (Filing No. 1 at 9.) The Complaint

  also indicates that LEJ Management was in direct correspondence with the person operating the

  "clayton@morrisinvest.com" email account and that whoever operated that account made

  misrepresentations during their correspondence. Id. at 6.

         The Complaint clearly lays out the alleged fraud scheme. It alleges that Defendants,

  through their representatives, advertised fully serviced or "turnkey" investment properties to

  unsophisticated potential investors. The Complaint contends that the Defendants stated they would

  handle all services relating to renovation and rental. But after LEJ Management made its payment

  and did not receive the rent checks it was promised, it learned that Defendants had contracted out

  those services to third parties. The property was never rented or renovated, and it never returned

  any capital to LEJ Management.

         The where and when of the fraud are pled with less particularity but still satisfy the

  requirements of Rule 9(b). The Complaint alleges that the misrepresentations were made via

  telephone or email while LEJ Management was in Georgia and Defendants were in New Jersey.

  Id. at 2-4, 9. And the Complaint dates the misrepresentations to around April 10, 2018, the date

  of the sale. Id. at 9. The Complaint also contains a screen capture purporting to be a

  misrepresentation made via email on June 28, 2017—where a person operating the

  clayton@morrisinvest.com email address claimed to be the owner of "Oceanpoint holdings,"

  which the Complaint alleges is not related to Defendants. Id. at 6. This satisfies the Seventh

  Circuit's interpretation of 9(b)—that the Complaint give "the first paragraph of any newspaper



                                                 11
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 12 of 21 PageID #: 248




  story" and put the Defendants on notice of the claims leveled against them. DiLeo v. Ernst &

  Young, 901 F.2d 624, 627 (7th Cir. 1990).

         2.      Redundant of Breach of Contract Claim

         Defendants advocate dismissal on the grounds that "the conduct at the heart of the

  promissory-estoppel claim is near verbatim the conduct that forms the basis for the Plaintiff's

  breach-of-contract claim" and LEJ Management's "fraud claim is merely a repackaged version of

  its breach-of-contract claim." (Filing No. 16 at 10, 16.)

         The Court finds that LEJ Management's promissory estoppel claim may not be coextensive

  of its breach of contract claim. The Complaint asserts that Defendants breached this promise: "that

  Defendants would sell the Rental Property to Plaintiff, rehabilitate the property, identify tenants,

  screen tenants, secure tenants, manage the Rental Property, and provide rent checks to Plaintiff."

  (Filing No. 1 at 10.) While its breach of contract claim identifies breaches in the same areas, the

  Defendants have argued that the purchase agreement does not contain any tenant-related or

  property management obligations. If the factfinder ultimately agrees with that argument, a failure

  to provide tenant-related and property management obligations could only be remedied under LEJ

  Management's promissory estoppel claim, not its breach of contract claim. Without an answer to

  that question, the Court declines to dismiss LEJ Management's promissory estoppel claim. Fed.

  R. Civ. P. 8(d) establishes a party's ability to "plead breach of an express contract, breach of an

  implied contract, and promissory estoppel in the alternative." CoMentis, Inc. v. Purdue Research

  Found., 765 F.Supp.2d 1092, 1098 (N.D. Ind. 2011).

         For similar reasons, dismissal of LEJ Management's fraud claim as duplicative of its breach

  of contract claim would be premature. Under Indiana law, "a claimant who brings both a breach

  of contract and a fraud claim must prove that (1) the breaching party committed the separate and



                                                  12
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 13 of 21 PageID #: 249




  independent tort of fraud; and (2) the fraud resulted in injury distinct from that resulting from the

  breach." Tobin v. Ruman, 819 N.E.2d 78, 86 (Ind. Ct. App. 2004). The relevant inquiry is not

  what the claimant has pled, but what he can ultimately prove after the close of discovery. The

  Court declines to dismiss LEJ Management's fraud claim on the ground that it is redundant of its

  breach of contract claim.

           3.     Misrepresentations Relate to Future Conduct

           Finally, Defendants argue that the allegations of misrepresentations in the Complaint relate

  to future conduct, not past or existing fact. (Filing No. 16 at 14.) The essential elements of fraud

  in Indiana are (1) a material misrepresentation of past or existing facts; (2) made with knowledge

  or reckless ignorance of falsity; (3) which caused the claimant to rely upon the misrepresentation

  to the claimant's detriment. Siegel v. Williams, 818 N.E.2d 510, 515 (Ind. Ct. App. 2004).

  Defendants argue that the Complaint does not allege any misrepresentation of past or existing

  facts, and therefore must be dismissed.

           Defendants quote paragraph 58 of the Complaint, which states "Defendants Morris Invest

  and Clayton Morris knowingly and intentionally made false statements of important existing facts,

  namely, that Morris Invest and Clayton Morris would sell the Rental Property to Plaintiff,

  rehabilitate the property, identify tenants, screen tenants, secure tenants, manage the Rental

  Property, and provide rent checks to Plaintiff." (Filing No. 1 at 11.) Defendants correctly point

  out that the promises they allegedly made are not "existing facts," and thus cannot support a fraud

  claim.

           In response, LEJ Management notes that Indiana courts have found that statements

  concerning actions to be taken in the future can form the basis of fraud when facts exist to make

  the statements actually false. (Filing No. 23 at 17 (quoting Ballard v. Allstate Ins. Co., 2013 WL


                                                   13
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 14 of 21 PageID #: 250




  6388400 at *2 (S.D. Ind. Dec. 6, 2013)).) In support it cites Reginald Martin Agency, Inc. v.

  Conseco Med. Ins. Co., 478 F.Supp.2d 1076 (S.D. Ind. 2007) (denying summary judgment on

  fraud claim where defendant corporation misrepresented its profitability to achieve sale) and Scott

  v. Bodor, Inc., 571 N.E.2d 313 (Ind. Ct. App. 1991) (affirming denial of summary judgment on

  fraud claim because defendants' misrepresentations about future conduct were misstatements

  concerning a plan already in place).

           These two cases do not control here because their facts are distinguishable from the

  allegations pled in the Complaint. First, in Reginald Martin, the plaintiffs alleged that the

  defendant made an actual misrepresentation of a verifiable fact—its prior profitability—in order

  to induce plaintiffs to purchase the company. 478 F.Supp.2d at 1090 ("The record before the Court

  when viewed in a light most favorable to Plaintiffs is that [Defendant] repeatedly and emphatically

  stated it was profitable during periods of time it actually knew it was hemorrhaging millions of

  dollars."). The Complaint in this case does not contain any allegation that Defendants represented

  the property was creating passive income before LEJ Management agreed to buy it. 1

           And in Scott, the court found that "defendants' representations concerning Bodor's ability

  to retrieve funds from the plan were representations concerning past or existing facts—the present

  features or terms of the proposed plan—and not mere statements of opinion or promises of future

  action." 571 N.E.2d at 320. This case more closely resembles certain facts pled in the Complaint.


  1
    The same point distinguishes other cases LEJ Management relies on to argue that it has properly pled fraud. In 7E
  Fit Spa Licensing Group LLC v. Dier, 2016 WL 4943824, *7 (S.D. Ind. Sept. 16, 2016), the court allowed a fraud
  claim to survive because the counterclaimants had pled that the plaintiffs "knowingly misrepresented that 7E Licensing
  was the owner of the 7E FIT SPA trademark and the owner of the domain name registrations that incorporate the 7E
  FIT SPA. In Iom Grain, LLC v. Ill. Crop Imp. Ass'n, Inc., 2015 WL 195988, *7 (N.D. Ind. Jan. 14, 2015) the court
  found that a reasonable jury could conclude that the defendant had made "an assurance of ZEA's financial stability,
  including its creditworthiness." And in Ello v. Brinton, 2015 WL 7016462, *3 (N.D. Ind. Nov. 10, 2015) the court
  determined that plaintiff had alleged "misrepresentations concerning past or existing facts—namely, Seven Peaks'
  financial condition and business credentials at the time of the contract negotiations." Each of these cases involves a
  claimant that pled that the alleged fraud involved a misrepresentations of the defendant's financial health, which the
  Complaint here does not allege.

                                                           14
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 15 of 21 PageID #: 251




  When the Complaint frames the Defendants' conduct as a wide-ranging scheme, the facts seem

  very similar to the facts of Scott. The Complaint alleges that "[c]ontrary to its express claims to

  Plaintiff and other investors, Morris Invest and Clayton Morris are only marketers. They use

  affiliates to actually identify, sell, rehabilitate, locate tenants for, and manage the Rental Properties

  they convince their investors, including the Plaintiff, to purchase." (Filing No. 1 at 5.) This

  allegation indicates Defendants have a plan in place and misrepresented that plan to LEJ

  Management, just like the defendants did in Scott. But when looking at the substance of the fraud

  count in the Complaint, it is clear the thrust is broken promises, not misrepresentations of verifiable

  facts. The Complaint alleges the Defendants "knowingly and intentionally made false statements

  of important existing facts," and then goes on to name those facts—"that [Defendants] would sell

  the Rental Property to Plaintiff, rehabilitate the property, identify tenants, screen tenants, secure

  tenants, manage the Rental Property, and provide rent checks to Plaintiff." Id. at 11. That list of

  promises Defendants made when inducing LEJ Management to purchase the property is neither

  existing nor falsifiable. The essence of this claim is LEJ Management's allegation that Defendants

  broke a promise, and that allegation cannot support a claim for fraud.

          For those reasons, the Court denies Defendants' Motion to Dismiss as to LEJ

  Management's promissory estoppel claim but grants the Motion as to its fraud claim. LEJ

  Management's fraud claim—Count 3 of its Complaint—is dismissed.

  C.      Count 4 – Conversion

          Under Indiana Code § 34-24-3-1, one who proves the elements of criminal conversion by

  a preponderance of the evidence can recover up to three times the actual damages, the costs of the

  action, and reasonable attorney's fees. McKieghen v. Daviess Cnty. Fair Bd., 918 N.E.2d 717, 723

  (Ind. Ct. App. 2010). The elements necessary to establish a civil cause of action for conversion



                                                     15
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 16 of 21 PageID #: 252




  are found in the criminal conversion statute, although a plaintiff in a civil conversion action need

  only prove the elements by a preponderance of the evidence. Id. A person commits conversion

  by knowingly or intentionally exerting unauthorized control over property of another person. Ind.

  Code § 35-43-4-3(a). Money may be the subject of an action for conversion, so long as it is capable

  of being identified as special chattel. Clark-Silberman v. Silberman, 78 N.E.3d 708, 715 (Ind. Ct.

  App. 2017). For money to be special chattel, it "must be a determinate sum with which the

  defendant was entrusted to apply to a certain purpose." Id. (quoting Huff v. Biomet, Inc., 654

  N.E.2d 803, 836 (Ind. Ct. App. 1995)). "Indiana courts also do not allow claims for conversion in

  the context of contract disputes." Id.

           Defendants ask for dismissal of LEJ Management's conversion claim because Indiana does

  not allow claims for conversion alongside contract disputes and because the money is not a special

  chattel. (Filing No. 16 at 17.) As for the second argument, Defendants argue that the Complaint's

  allegation that "Defendants converted the funds provided by Plaintiff to Defendants specifically

  and expressly for the purpose of rehabilitation of the Rental Property" cannot be distilled to a

  "determinate sum." The Complaint pleads that these funds "were a determinate sum provided by

  Plaintiff in the amount of $60,500 and are a special chattel." (Filing No. 1 at 13.) But Defendants

  argue that $60,500.00 was the entire amount of LEJ Management's payment, including not just

  rehabilitation of the duplex but the deed to the land itself. (Filing No. 16 at 19.) Because LEJ

  Management alleges that only the portion of the funds meant for rehabilitation was converted, and

  because nothing in the purchase agreement specifies how much of the $60,500.00 was meant for

  rehabilitation, the Defendants claim there is no way to determine the value of that portion of the

  funds.




                                                  16
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 17 of 21 PageID #: 253




         LEJ Management responds that "[i]t is the jury's job, not Defendants', to decide the extent

  to which Plaintiff has been harmed." (Filing No. 23 at 22.) It argues that it "has pleaded factual

  allegations sufficient to show that Plaintiff gave a specific and agreed-upon sum of money directly

  to Defendants to be used for a particular purpose". Id. LEJ Management also says that Defendants

  presume that the only proper chattel in that case is the portion of the payment that was allocated

  to rehabilitation, while in reality "Plaintiff has pleaded facts supporting an inference that

  Defendants converted an amount equal to the purchase price of the rental house" Id. at 22-23.

         The Court is persuaded by the Defendants argument. LEJ Management alleges that it

  "purchased a recommended duplex property in Indianapolis for $60,500" and specifically

  acknowledges that the payment was "inclusive of rehab costs." (Filing No. 1 at 9.) The Complaint

  alleges conversion based only on the amount of that figure allocated to rehabilitation costs—it

  does not allege that Defendants converted the portion of the funds that was allocated toward

  purchase of the duplex itself and the lot. Neither the Complaint nor the attached purchase

  agreement identifies what amount was meant to pay for rehabilitation, and thus that sum is

  indeterminate. To qualify as special chattel and be subject to a conversion action, money must be

  a "determinate sum". The Complaint does not allege facts that would allow a reasonable factfinder

  to determine what sum was meant to cover rehabilitation costs of the property, and thus it has not

  stated a claim for civil conversion. For that reason, LEJ Management's claim for conversion is

  dismissed.

  D.     Count 5 – Negligence

         Defendants ask the Court to dismiss LEJ Management's negligence claim on two grounds:

  (1) the Defendants did not owe a duty to LEJ Management, and (2) LEJ Management's negligence

  claim is barred by the economic loss doctrine. To prevail on a negligence claim in Indiana, the



                                                  17
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 18 of 21 PageID #: 254




  plaintiff must show (1) a duty owed to the plaintiff by the defendant, (2) a breach of that duty, and

  (3) compensable injury proximately caused by the breach. Smith v. Walsh Constr. Co. II, LLC, 95

  N.E.3d 78, 84 (Ind. Ct. App. 2018). "Under the 'economic loss' doctrine, contract is the sole

  remedy for the failure of a product or service to perform as expected." Gunkel v. Renovations, Inc.,

  822 N.E.2d 150, 152 (Ind. 2005). The doctrine permits recovery only for personal injury or injury

  to "other property," i.e., property that is not the subject of the contract. Id. at 154.

          LEJ Management argues that it "did not receive the benefit of its bargain (a 'turnkey' rental

  property generating immediate passive income), but also suffered the additional harm of further

  damage to the property caused by it continuing to sit empty." (Filing No. 23 at 25.) That injury

  fits into Indiana's definition of economic loss—"the diminution in the value of a product and

  consequent loss of profits because the product is inferior in quality and does not work for the

  general purposes for which it was manufactured and sold." Gunkel at 154. Economic loss

  specifically includes "such incidental and consequential losses as lost profits, rental expense and

  lost time." Id. (quoting Reed v. Central Soya Co., Inc., 621 N.E.2d 1069, 1074 (Ind. 1993)).

          Because the only damages identified in LEJ Management's Complaint are economic losses,

  its negligence claim is barred by the economic loss doctrine. For that reason, Defendants' Motion

  to Dismiss LEJ Management's negligence claim is granted, and this claim is dismissed with

  prejudice.

  E.      Count 6 – Violation of the Indiana Deceptive Consumer Sales Act

          LEJ Management's last claim is for violation of Ind. Code § 24-5-0.5, the Indiana Deceptive

  Consumer Sales Act. The statute prohibits a "supplier" from committing "an unfair, abusive, or

  deceptive act, omission, or practice in connection with a consumer transaction." Id. at § 24-5-0.5-

  3(a). The parties disagree about whether the transaction at issue in this case is a "consumer


                                                     18
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 19 of 21 PageID #: 255




  transaction" under the statute. The statute defines "consumer transaction" as "a sale, lease,

  assignment, award by chance, or other disposition of an item of personal property, real property, a

  service, or an intangible … to a person for purposes that are primarily personal, familial, charitable,

  agricultural, or household…." Id. at § 24-5-0.5-2(a)(1).

         Defendants argue that the sale at issue here is not a consumer transaction because LEJ

  Management's purposes for making the purchase were not primarily personal, familial, charitable,

  agricultural, or household. (Filing No. 16 at 21-22.) The Complaint alleges that LEJ Management

  purchased the property "to be used as investment rental propert[y]" (Filing No. 1 at 1), which

  Defendants argue does not fall into one of the enumerated categories. The Court agrees.

         In response, LEJ Management declines to opine on which of the five categories the

  purchase falls into. (Filing No. 23 at 26-27.) Instead, it argues that "Defendants have not pointed

  this Court to any authority providing that an individual purchaser of investment properties or an

  investment program intended to generate personal profit is not a consumer." Id. at 26. LEJ

  Management draws the Court's attention to Watkins v. Alvey, an Indiana Court of Appeals case in

  which the court determined that victims of a pyramid scheme could proceed with their claim under

  the Deceptive Consumer Sales Act. 549 N.E.2d 74 (Ind. Ct. App. 1990). Watkins, in which the

  court determined that the proprietors of the pyramid scheme were "suppliers" under the Deceptive

  Consumer Sales Act, is irrelevant to Defendants' argument, which asks whether the transaction at

  issue qualifies as a "consumer transaction".

         Neither party has presented any caselaw directly bearing on that question, and thus the

  Court resorts to looking at the plain language of the statute to answer it. The Deceptive Consumer

  Sales Act plainly states that for a transaction to qualify as a "consumer transaction," the buyer's

  purpose must be personal, familial, charitable, agricultural, or household. Ind. Code § 24-5-0.5-



                                                    19
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 20 of 21 PageID #: 256




  2(a)(1). LEJ Management's motivation for purchasing the property, as pleaded in his own

  complaint, was to rent the property and collect the rent as investment income. (Filing No. 1 at 1.)

  Because investment is not one of the categories enumerated in the Deceptive Consumer Sales Act,

  the transaction at issue here does not qualify as a "consumer transaction." LEJ Management has

  not stated a claim under the Indiana Deceptive Consumer Sales Act, and Defendants' Motion to

  Dismiss this claim is granted. This claim is dismissed with prejudice.

                                       IV.    CONCLUSION

          For the reasons set forth herein, the Defendants' Partial Motion to Dismiss (Filing No. 15)

  is GRANTED in part and DENIED in part. The Motion is GRANTED as to Count 3 –

  Fraud/Deception, Count 4 – Conversion, Count 5 – Negligence, and Count 6 - Violation of the

  Indiana Deceptive Consumer Sales Act, and these claims are dismissed. Defendants' Motion to

  Dismiss is DENIED as to Count 1 – Breach of Contract and Count 2 – Promissory Estoppel. These

  claims survive for trial.

          The parties should confer with the Magistrate Judge regarding further proceedings,

  including settlement.

          SO ORDERED.
           8/28/2020
  Date: _______________




                                                  20
Case 1:19-cv-02662-TWP-TAB Document 26 Filed 08/28/20 Page 21 of 21 PageID #: 257




  DISTRIBUTION:

  Anne Medlin Lowe
  RILEY WILLIAMS & PIATT, LLC
  alowe@rwp-law.com

  James Piatt
  RILEY WILLIAMS & PIATT, LLC
  jpiatt@rwp-law.com

  Molly Elizabeth Harkins
  HOOVER HULL TURNER LLP
  mharkins@hooverhullturner.com

  David J. Hensel
  HOOVER HULL TURNER LLP
  dhensel@hooverhullturner.com

  Amanda L.B. Mulroony
  HOOVER HULL TURNER LLP
  amulroony@hooverhullturner.com




                                       21
